Citation Nr: 1510234	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  09-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and anxiety.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1977 to June 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These matters were previously before the Board in August 2014 and were remanded for further development.  The case has now been returned to the Board for further appellate review.

The Veteran testified at an April 2012 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) electronic file as well as the files maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board recognizes that the Veteran's claim has been remanded several times for evidentiary development.  However, the record as it stands shows several areas where VA is required to assist the Veteran with his appeal, and additional development is therefore necessary.  The Board sincerely regrets the delay.

Acquired Psychiatric Disorder

The Board's previous May 2012 remand had directed that military police records and unit records pertaining to the Veteran's lost time in January 1979 be obtained.  The record reflects that the Appeals Management Center (AMC) contacted the Naval Criminal Investigative Service (NCIS) and in August 2012, received a negative response.  The AMC also contacted the Marine Corps Air Station Beaufort in October 2012, requesting unit records.  A second request was sent in December 2012, and the Veteran was also informed of the requests made.  A review of the record indicates that in September 2014, an October 2012 letter from the Marine Corps Air Station Beaufort was associated with the claims file.  The letter was in response to the AMC's October 2012 request, and stated that responsive documents dated back to 1979 were unable to be located.  However, it was noted that the Personnel Management Support Branch MMSB-12 may have records, as well as the Commandant of the Marine Corps, Separation and Retirement Branch.  The record does not reflect that any attempt to obtain records from these sources were made.  As the Board had previously directed that attempts to obtain these records be made; on remand, the Personnel Management Support Branch MMSB-12, as well as the Commandant of the Marine Corps, Separation and Retirement Branch should be contacted and unit records should be requested.

Low Back Disability

The record reflects that Social Security Administration records were associated with the claims file in August 2014.  The Veteran indicated in the attached Disability Report that he received for his back in 2003 from Medical Center East, and in 2005 from UAB Hospital after an automobile accident.  These records are not associated with the claims file.  Because these identified records may be relevant to the claim for service connection for a low back disability, a remand is required to obtain those records.   

Thereafter, when additional records are received, the Board finds that a supplemental opinion should be obtained with full consideration of all pertinent evidence.  The clinician should provide a complete rationale for his opinion and should consider the entire claims file, to include the Veteran's statements regarding in-service back complaints, and complaints of back pain since service.  

Also, as the record reflects the Veteran continues to receive VA treatment, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Medical Center East, and UAB Hospital, as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Contact the sources named in the October 2012 correspondence from the Marine Corps Air Station in Beaufort (Personnel Management Support Branch MMSB-12 and Commandant of the Marine Corps, Separation and Retirement Branch), and request all unit records from January 1979.

3.  Obtain updated complete VA treatment records from the VA medical center in Birmingham, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2013 to the present.

4.  After all medical records have been received, return the case to the VA physician who provided the previous September 2013 VA examination for a supplemental opinion (with consideration of any newly received evidence) concerning the etiology of the Veteran's low back disability.  If the requested VA physician is no longer available, another physician should be asked to review the claims file and specifically note on the VA examination report whether the Veteran's claims file was reviewed.  If this physician determines that another examination would be helpful, the Veteran should be scheduled for a new examination. 

The physician should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is related to his active military service.   

In providing the opinion, the physician must address the Veteran's statements regarding in-service back complaints, and complaints of back pain since service, as well as the August 1978 clinical record for psychiatric evaluation, which refers to the Veteran having a September 1978 appointment for treatment for his back.  All pertinent medical and lay evidence should be discussed.

The physician should provide a complete rationale for his or her opinion and should consider the entire claims file.  

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




